Nebraska Advance Sheets
862	289 NEBRASKA REPORTS



      State   of   Nebraska ex rel. Counsel for Discipline
         of the    Nebraska Supreme Court, relator, v.
                   Daniel O. Mingus, respondent.
                               ___ N.W.2d ___

                   Filed January 16, 2015.   No. S-12-1044.

  Original action. Judgment of disbarment.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

  P er Curiam.
                      INTRODUCTION
   This case is before the court on the voluntary surrender of
license filed by Daniel O. Mingus, respondent, on October 31,
2014. The court accepts respondent’s voluntary surrender of his
license and enters an order of disbarment.

                    STATEMENT OF FACTS
   Respondent was admitted to the practice of law in the State
of Nebraska on April 23, 1987. Formal charges were filed
against respondent on November 8, 2012. On December 12,
respondent was placed on disability inactive status pursuant to
Neb. Ct. R. § 3-311, and consequently, the pending disciplinary
proceeding was held in abeyance. On December 14, a trustee
was appointed pursuant to Neb. Ct. R. § 3-328.
   On October 31, 2014, respondent filed a voluntary surrender
of his license, in which he stated that he does not challenge or
contest the truth of the allegations being made against him. He
further stated that he freely, knowingly, and voluntarily waived
his right to notice, appearance, or hearing prior to the entry of
an order of disbarment and consented to the entry of an imme-
diate order of disbarment.

                         ANALYSIS
  Neb. Ct. R. § 3-315 of the disciplinary rules provides in
pertinent part:
        (A) Once a Grievance, a Complaint, or a Formal
      Charge has been filed, suggested, or indicated against a
                  Nebraska Advance Sheets
	           STATE EX REL. COUNSEL FOR DIS. v. MINGUS	863
	                       Cite as 289 Neb. 862

     member, the member may voluntarily surrender his or
     her license.
        (1) The voluntary surrender of license shall state in
     writing that the member knowingly admits or knowingly
     does not challenge or contest the truth of the suggested
     or indicated Grievance, Complaint, or Formal Charge
     and waives all proceedings against him or her in connec-
     tion therewith.
   Pursuant to § 3-315 of the disciplinary rules, we find that
respondent has voluntarily surrendered his license to practice
law and knowingly does not challenge or contest the truth
of the allegations made against him. Further, respondent has
waived all proceedings against him in connection therewith.
We further find that respondent has consented to the entry of
an order of disbarment.

                        CONCLUSION
   Upon due consideration of the court file in this matter, the
court finds that respondent has stated that he freely, knowingly,
and voluntarily admits that he does not contest the allega-
tions being made against him. The court accepts respond­ent’s
voluntary surrender of his license to practice law, finds that
respond­ent should be disbarred, and hereby orders him dis-
barred from the practice of law in the State of Nebraska, effec-
tive immediately. Respondent shall forthwith comply with all
terms of Neb. Ct. R. § 3-316 (rev. 2014) of the disciplinary
rules, and upon failure to do so, he shall be subject to punish-
ment for contempt of this court. Accordingly, respondent is
directed to pay costs and expenses in accordance with Neb.
Rev. Stat. §§ 7-114 and 7-115 (Reissue 2012) and Neb. Ct.
R. §§ 3-310(P) (rev. 2014) and 3-323 of the disciplinary rules
within 60 days after an order imposing costs and expenses, if
any, is entered by the court.
                                      Judgment of disbarment.